FULMER, Acting Chief Judge.
Patrick Christensen appeals his judgments and sentences for possession of a firearm by a convicted felon and providing false information during the attempted purchase of a firearm. We have considered the issues Christensen raised in challenging both convictions and affirm the conviction for possession of a firearm by a convicted felon without discussion. How*312ever, we reverse the conviction and sentence for providing false information. See State v. Watso, 788 So.2d 1026 (Fla. 2d DCA 2001). Because our reversal may-affect Christensen’s sentencing guidelines scoresheet, we also reverse the sentence imposed for the crime of possession of a firearm by a convicted felon and remand for resentencing.
Affirmed in part, reversed in part, and remanded for resentencing.
WHATLEY and STRINGER, JJ., Concur.